Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance              
        Claims 1-20 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the blade pivotably coupled to the front pulley, the blade having an arcuate cutting edge configured for cutting an insulator of the cable, in combination with other limitations set forth in claims 1 and 15.  

              Regarding claim 1, the closes art Houser et al. (2018/0090918 A1), hereinafter Houser, teaches a cable preparation machine 100 comprising: a frame 112 forming a cable cutting zone 110, the frame having a cable opening 276 (Figs. 8-12) along a cable axis at the cable cutting zone receiving an end 102 of a cable 104; a drive assembly having a first drive unit (defined by the drive wheel 368 connected to a motor separate from motor 164; paragraph 0059) and a second drive unit (162, 164); a pulley assembly rotatably coupled to the frame about the cable axis, the pulley assembly including a front pulley 202 operably coupled to the first drive unit and a rear pulley 200 operably coupled to the second drive unit (162, 164), the front pulley being rotatable in a forward direction and a reverse direction by the first drive unit (paragraph 0034 and 0059), the rear pulley 200 being rotatable in a forward direction and a reverse direction (paragraph 0034) by the second drive unit (162, 164) independent of the rotation of the front pulley; and a blade assembly operably coupled to the pulley assembly, the blade assembly having a blade 204 coupled to the front pulley 202. See Figs. 8-12 in Houser. 
            However, Houser does not teach that the blade pivotably coupled to the front pulley, the blade having an arcuate cutting edge configured for cutting an insulator of the cable, as set forth in claims 1 and 15.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 15. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

2.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Messina (2018/0138673 A1), Manser et al. (2018/0152009), Troy (9,929,548), Putz 
 (4,449,298), and Locher (2011/0219927 A1) teach a cable preparation machine. 

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   February 8, 2022